People ex rel. Cassar v DeMarco (2017 NY Slip Op 00095)





People ex rel. Cassar v DeMarco


2017 NY Slip Op 00095


Decided on January 6, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2016-13329

[*1]The People of the State of New York, ex rel. Christopher J. Cassar, on behalf of Elizabeth Rasmussen, petitioner, 
vVincent F. DeMarco, etc., et al., respondents.


The Law Offices of Christopher J. Cassar, P.C., Huntington, NY (Christopher J. Cassar pro se of counsel), for petitioner.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Brennan of counsel), respondent pro se.
Writ of habeas corpus in the nature of an application to release the defendant on her own recognizance or for bail reduction upon Suffolk County Indictment No. 1574M/16.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Suffolk County Indictment No. 1574M/16 is reduced to the sum of $500,000 which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $250,000 as a cash bail alternative, on condition that the defendant surrender any and all passports she may have to the Office of the Suffolk County District Attorney and is prohibited from applying for any new or replacement passports and that the defendant appear at a bail source hearing as directed by the Supreme Court, Suffolk County; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the amount of $500,000 or has deposited the sum of $250,000 as a cash bail alternative, (2) surrendered any and all passports she may have to the Office of the Suffolk County District Attorney, and (3) appeared at a bail source hearing as directed by the Supreme Court, Suffolk County, the Warden of the facility
at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court